                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


ALLAN DEAN OWENS,

                            Petitioner,                               ORDER

      v.                                                              16-cv-16-wmc

RANDALL HEPP, Warden,
Fox Lake Correctional Institution,

                            Respondent.


      Petitioner Allan Dean Owens has filed a motion under Fed. R. Civ. P. 59(e) for

reconsideration of this court’s order denying his application for a writ of habeas corpus

under 28 U.S.C. § 2254. (Dkt. #10.) Under Rule 59(e), a court has the opportunity to

consider newly discovered material evidence or intervening changes in the controlling law

or to correct its own manifest errors of law or fact to avoid unnecessary appellate

procedures. Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996); see Harrington v. City

of Chi., 433 F.3d 542, 546 (7th Cir. 2006). A “manifest error” occurs when the district

court commits a “wholesale disregard, misapplication, or failure to recognize controlling

precedent.” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir. 2015) (internal quotations

and citations omitted). Rule 59(e) “does not provide a vehicle for a party to undo its own

procedural failures, and it certainly does not allow a party to introduce new evidence or

advance arguments that could and should have been presented to the district court prior

to the judgment.” Moro, 91 F.3d at 876. Rule 59(e) relief is only available if the movant

                                            1
clearly establishes one of the foregoing grounds for relief. Harrington, 433 F.3d at 546

(citing Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n.3 (7th Cir. 2001)).

       Petitioner fails in his Rule 59(e) motion to present any evidence or argument

warranting reconsideration of the judgment in this case. Instead, he reargues his position

that he adequately raised his Brady violation argument to the Wisconsin courts, and claims

that prosecutorial misconduct excuses procedural default.        However, the court is not

persuaded that petitioner’s arguments before the Wisconsin Court of Appeals adequately

analyzed his proposed Brady claim to preserve them for federal review, since his reference

to the late disclosure of exculpatory evidence was discussed in one of seven different factors

pertaining to his motion to withdraw his guilty plea claim. (See dkt. #9, at 20-33.)

       Additionally, petitioner failed to develop an argument that prosecutorial

misconduct constitutes such a flagrant miscarriage of justice to avoid dismissal on

procedural default grounds, and the cases petitioner cites in support of the notion that

prosecutorial misconduct excuses procedural default do not stand for that proposition. See

Coleman v. Thompson, 501 U.S. 722, 750 (1991) (setting forth cause and prejudice showing

necessary to overcome procedural default); Murray v. Carrier, 477 U.S. 478, 488 (1986)

(ineffective assistance of counsel may constitute cause for procedural default); Banks v.

Reynolds, 54 F.3d 1508, 1515 (10th Cir. 1995) (habeas petitioner may establish cause for

procedural default by showing he received ineffective assistance of counsel). None of

petitioner’s arguments convince the court that it committed a manifest error in reaching

those conclusions and denying his petition. Accordingly, the motion for reconsideration

                                              2
is denied.




                                          ORDER

       IT IS ORDERED THAT petitioner Allan Dean Owens’ motion for reconsideration

under Fed. R. Civ. P 59(e) (dkt. #28) is DENIED.

       Entered this 18th day of September, 2019.

                                       BY THE COURT:

                                       /s/
                                       __________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                          3
